Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 12, 2021

                                     No. 04-19-00736-CV

                                   Robyn Lynn SHALIT,
                                  Appellant/ Cross-Appellee

                                              v.

                                 Michael Lawrence SHALIT,
                                  Appellee/ Cross-Appellant

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 11-177
                         Honorable Kirsten Cohoon, Judge Presiding

                                       ORDER

      On September 29, 2020, we considered the parties’ requests for submission by oral
argument, but we set this cause for submission on briefs on November 4, 2020.
       On further consideration, we withdraw our September 29, 2020 order.
        We set this cause for submission by oral argument on Thursday, July 8, 2021, at 2:00
p.m., before a panel consisting of Justice Patricia O. Alvarez, Justice Luz Elena D. Chapa, and
Justice Irene Rios. In accordance with the Texas Supreme Court’s emergency orders in response
to the COVID-19 pandemic, the oral argument will be held through the Fourth Court of Appeals’
Zoom license.
      Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:
       1. The link to Zoom is only for counsel presenting argument and is not to be shared with
any other person. Counsel will need a computer or other electronic device with a camera, a
microphone, and access to the Internet. If counsel intends to present any exhibits during oral
argument, any such exhibits must be electronically filed by noon on the day before argument.
       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
the public. The argument can be accessed using the following link:
                 https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A
       3. Counsel are encouraged to familiarize themselves with the Zoom platform. The
Clerk of the Court will contact counsel no later than the week before argument to verify
connectivity and equipment.
       4. Counsel must wear court-appropriate attire and choose an appropriate background.
       5. The time for oral argument will be allotted as follows:
               Appellant’s/Cross-Appellee’s opening argument            20
               Appellee’s/Cross-Appellant’s argument, response          25
               Appellant’s/Cross-Appellee’s response, rebuttal          15
               Appellee’s/Cross-Appellant’s rebuttal                    10
See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1.
       If any participant’s link is disconnected during argument, timing of the argument will
stop until the participant is able to reconnect.
       If any party no longer wishes to present oral argument, the party must notify this court in
writing within seven days of receiving this notice.

       It is so ORDERED on May 12, 2021.

                                                                    PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court